STEPHENS, Chief Justice,
dissenting.
I must respectfully dissent from the majority opinion because the circuit court was correct in concluding that it lacked jurisdiction to entertain a contest of the will of Mary Catherine Hendrix. According to KRS 394.120:
The will of a person domiciled out of this state at the time of his death shall be valid as to his personal property and his real property in this state, if it is executed according to the law of the place where he is domiciled (emphasis added).
*696In the case at bar, the will was probated in Florida, the domicile of the testatrix, and found to be validly executed in accordance with Florida law. Therefore, the Kentucky court does not have jurisdiction to entertain any action contesting the validity of the will.
While KRS 894.240 does not specifically indicate that it applies only to those wills executed by Kentucky residents, when read in conjunction with KRS 394.120 and 394.150, it is clear that it does not apply to the validly executed will of a nonresident.
KRS 394.120 and KRS 394.150, along with the Full Faith and Credit Clause of the United States Constitution precludes the contest of the Hendrix will in any Kentucky court. Accordingly, if the will was properly probated in Florida, and was valid in Florida we shall recognize its validity in Kentucky.
For these reasons, I would reverse the opinion of the Court of Appeals and affirm the circuit court.
STUMBO, J., joins this dissenting opinion.